1
2
3
4
5
6                                   UNITED STATES DISTRICT COURT
7                                   EASTERN DISTRICT OF CALIFORNIA
8
9     UNITED STATES OF AMERICA,                 )      Case No.: 5:20-mj-00003-1JLT
                                                )
10                    Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                )
11            vs.                               )
                                                )
12    RICHARD PAUL NERY,                        )
                                                )
13                    Defendant.                )
                                                )
14
15           The defendant has attested to his financial inability to employ counsel and wishes the
16   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to
17   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
18   ORDERS:
19           1.      David Torres is APPOINTED to represent the above defendant in this case
20   effective nunc pro tunc to February 10, 2020. This appointment shall remain in effect until
21   further order of this court.
22
     IT IS SO ORDERED.
23
24       Dated:     February 12, 2020                          /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
25
26
27
28
